 418DECISIONSOF NATIONALLABOR RELATIONS BOARDYellow Transit Freight Lines,Inc.SpecialHaulingDivisionandWilliam Kusley.Cases 13-CA-7686and 13-CA-8161October 28, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn April 29, 1969, the National Labor RelationsBoard issued a Decision and Order' in theabove-entitledcase,finding,interalia,thatRespondent violated Section 8(a)(1) and (3) of theNationalLabor RelationsAct,asamended, byconstructively dischargingWilliam Kusley becauseof his union and other protected concerted activitiesengaged in for the purpose of collective bargainingor other mutual aid or protection. The Board founditunnecessary to decide whether the evidencespecificallysubstantiatedtheTrialExaminer'sfinding of a Section 8(a)(4) violation and dismissedthatportionof the complaint which alleged aviolation of Section 8(a)(4).The Charging Party sought review of the case inthe Court of Appeals for the District of ColumbiaThe General Counsel moved that the case beremanded to the Board for a reconsideration of itsdisposition of the Section 8(a)(4) violation, and thecourt granted the motion for remand on August 15,1969.1 175 NLRB No 113Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panelThe Trial Examiner had found that the dischargeofKusley violated Section 8(a)(4) because thedischarge was in part motivated by the fact thatKusley had filed charges with, and given testimonyto, the Board. A reconsideration of the evidencefailstoestablish support for this finding of aSection 8(a)(4) violation. Kusley had been fired onDecember 9, 1966, after which he had filed unfairlabor practice charges against Respondent, but hewasthereafterreinstatedandaSettlementAgreement was executed. In 1967, Kusley served asspokesman for the drivers at a meeting withRespondent's officials and also organized a protestagainst the Union's failure to support the driver'sdemands against Respondent, which resulted in ageneral strike.He was discharged for the secondtime on December 6, 1967, and this discharge wehave found to be in violation of Section 8(a)(1) and(3).There is no independent evidence in the recordto support a finding of a Section 8(a)(4) violation.Having now considered and disposed of the 8(a)(4)allegationon the merits, we reaffirm our priordecision in all other respects.SUPPLEMENTAL ORDERIt is hereby ordered that the Decision, as modifiedabove, and Order issued in this proceeding on April29, 1969, be, and it hereby is, affirmed.179NLRB No. 64